United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3515
                                   ___________

Charles H. Sturgeon,                      *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
Duane Benton, Chief Justice;              *
Ann K. Covington, Judge; John             *   Appeal from the United States
C. Holstein, Judge; Stephen N.            *   District Court for the
Limbaugh, Jr., Judge; William Ray         *   Eastern District of Missouri
Price, Jr., Judge; Ronnie L. White,       *
Judge; J. Wolff, Judge; Edward D.         *      [UNPUBLISHED]
Robertson, Jr., Former Judge;             *
Robert G. Dowd, Jr., Chief Judge;         *
Lawrence G. Crahan, Judge and             *
former C. J.; Clifford H. Ahrens,         *
Judge; William H. Crandall, Jr., Judge;   *
Kathianne Knaup Crane, Judge;             *
Robert E. Crist, Sr., Judge; James        *
R. Dowd, Judge; Gary M. Gaertner,         *
Judge; Mary Kathryn Hoff, Judge;          *
Kent E. Karohl, Judge; James A.           *
Pudlowski, Judge; Mary Rhodes             *
Russell, Judge; Paul J. Simon, Judge;     *
Richard B. Teitelman, Judge; Charles      *
B. Blackmar, Sr., Former Judge;           *
Stanley Arnold Grimm, Former Judge;       *
Melvyn W. Wiesman, Family Court           *
Administrative Judge, Division 19;        *
Victoria Mullen-McKee, Family Court       *
Commissioner, Division 64; Joseph         *
A. Goeke, III, Associate Circuit Judge,    *
Division 34; Susman, Schermer,             *
Rimmel & Shifrin; Frank Susman,            *
MBEN 19984; Norton Y. Beilenson,           *
MBEN 17888; Deborah Benoit;                *
Elaine M. Sturgeon,                        *
                                           *
              Appellees.                   *
                                      ___________

                            Submitted: October 30, 2000

                                 Filed: November 8, 2000
                                     ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Charles H. Sturgeon appeals from the final judgment entered in the District
Court1 for the Eastern District of Missouri, dismissing under Fed. R. Civ. P. 12(b)(1)
and (6) his civil rights action, in which he asserted the violation of his rights under 42
U.S.C. §§ 1983, 1985, and 1986 in connection with unsuccessful divorce-decree-
modification proceedings he had initiated in state court. For reversal, he argues the
district court erred in concluding that it lacked jurisdiction to hear his claims, that the
judicial defendants were immune, and that he had not alleged a conspiracy. He also
asserts that the state judicial officer who issued rulings in his divorce litigation was not
authorized to do so. Some defendants have moved for summary affirmance. We deny



       1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
                                            -2-
their motion and, for the reasons discussed below, we affirm the judgment of the
district court.

       Upon de novo review, see Phillips v. Ford Motor Co., 83 F.3d 235, 239 (8th Cir.
1996), we conclude dismissal of Sturgeon’s complaint was warranted. First, the district
court lacked jurisdiction to hear claims relating to Sturgeon’s divorce proceedings,
including his claim that a state judicial officer lacked authority to issue various rulings.
See Atlantic Coast Line R.R. v. Brotherhood of Locomotive Eng’rs, 398 U.S. 281, 296
(1970) (federal district courts may not sit in review of state court decisions);
Charchenko v. City of Stillwater, 47 F.3d 981, 983 (8th Cir. 1995) (Rooker-Feldman2
doctrine precludes federal court from reviewing state court action if relief requested
would effectively reverse state court decision or void its ruling); Kahn v. Kahn, 21 F.3d
859, 861 (8th Cir. 1994) (federal court lacked subject matter jurisdiction to hear tort
claims inextricably intertwined with property settlement incident to divorce
proceeding). Second, the judicial defendants were immune from civil liability for
damages, see Liles v. Reagan, 804 F.2d 493, 495 (8th Cir. 1986), Sturgeon’s ex-wife
and her lawyers did not act under color of state law by using the state court system.
See Hassett v. Lemay Bank & Trust Co., 851 F.2d 1127, 1129 (8th Cir. 1988). Finally
Sturgeon did not sufficiently allege a conspiracy, much less invidiously discriminatory
animus on the part of defendants. See Brandon v. Lotter, 157 F.3d 537, 539 (8th Cir.
1998) (§ 1986); Larson v. Miller, 76 F.3d 1446, 1454 (8th Cir. 1996) (§ 1985); Rogers
v. Bruntrager, 841 F.2d 853, 856 (8th Cir. 1988) (§ 1983).

      Accordingly, we affirm. Because we, like the district court, may not review state
court decisions, we deny Sturgeon’s pending petition for injunctive relief from
garnishment orders entered by the state court.



       2
      District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
                                            -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-